Case 1:20-cv-04317-AT Document 30 Filed 01/06/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
SHARMA RAAMANUI, DOC #)
DATE FILED: _ 1/6/2021
Plaintiff,

-against- 20 Civ. 4317 (AT)

ZAIKA FOOD COMPANY LLC (D/B/A ZAIKA), ORDER

MANDEEFEP S OBEROI, and POOJA S PATEL,

 

Defendants.
ANALISA TORRES, District Judge:

 

Certificates of default have issued against Defendants. ECF Nos. 27-29. Accordingly, by
January 27, 2021, Plaintiff shall move for default judgment in accordance with Attachment A to
the Court’s Individual Practices in Civil Cases.

SO ORDERED.

Dated: January 6, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
